Filed 2/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 39







Joseph Tarabochia, 		Appellant



v.



North Dakota Workforce Safety and Insurance, 		Appellee







No. 20170295







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Kirsten M. Sjue, Judge.



AFFIRMED.



Per Curiam.



Joseph Tarabochia, self-represented, Skamokawa, WA, appellant; submitted on brief.



Brian Schmidt (argued) and Mitchell D. Armstrong (on brief), Special Assistant Attorneys General, Bismarck, ND, for appellee.

Tarabochia v. Workforce Safety & Insurance

No. 20170295



Per Curiam.

[¶1]	
Joseph Tarabochia appealed from a judgment affirming a decision of Workforce Safety and Insurance finding Tarabochia was not entitled to disability benefits for wage loss.
 Tarabochia argues the Administrative Law Judge (“ALJ”) erred in finding he was not justified in refusing a transitional job offer from his employer. A preponderance of the evidence supports the ALJ’s decision that Tarabochia was not entitled to disability benefits because he voluntarily limited his income without justification. There was no objective medical evidence, even after his traumatic brain injury diagnosis, that Tarabochia was unable to return to work under the restrictions provided by his physician and accommodated by his employer. We summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen